In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00010-CV

ALEXANDER FRASIER AND HITOMI                  §   On Appeal from the 48th District Court
FRASIER, Appellants
                                              §   of Tarrant County (048-322104-20)

V.                                            §   February 17, 2022

                                              §   Memorandum Opinion by Justice Walker

KATHLEEN ANN SHAFEEQ, Appellee                §   Dissenting Memorandum Opinion by
                                                  Justice Womack

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s summary-judgment order. It is ordered that the judgment

of the trial court is reversed and the case is remanded to the trial court for further

proceedings.

      It is further ordered that appellee Kathleen Ann Shafeeq shall bear the costs of

this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Brian Walker
   Justice Brian Walker